 


 HJ 10 ENR: Providing for the reappointment of David M. Rubenstein as a citizen regent of the Board of Regents of the Smithsonian Institution.
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IA 
One Hundred Fourteenth Congress of the United States of America 
At the First SessionBegun and held at the City of Washington on Tuesday, the sixth day of January, two thousand and fifteen 
H. J. RES. 10 
 
JOINT RESOLUTION 
Providing for the reappointment of David M. Rubenstein as a citizen regent of the Board of Regents of the Smithsonian Institution. 
 
 
That, in accordance with section 5581 of the Revised Statutes (20 U.S.C. 43), the vacancy on the Board of Regents of the Smithsonian Institution, in the class other than Members of Congress, occurring by reason of the expiration of the term of David M. Rubenstein of Maryland on May 7, 2015, is filled by the reappointment of the incumbent. The reappointment is for a term of 6 years, beginning on May 8, 2015, or the date of the enactment of this joint resolution, whichever occurs later.   Speaker of the House of Representatives.Vice President of the United States and President of the Senate. 